UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ELLA SHILLINGFORD, Individually and on Behalf of
 All Other Persons Similarly Situated,

                                Plaintiffs,
                                                                      Docket No.: 1:16-cv-06785
          -against-                                                   (KPF)(OTW)

 ASTRA HOME CARE, INC. d/b/a “True Care Home                          JUDGMENT
 Health Care,” MICHAEL WERZBERGER, REBECCA
 ROSENZWEIG, and JOHN DOES #1-10,

                                Defendants.



       WHEREAS, on January 24, 2020, Defendants Astra Home Care, Inc. d/b/a “True Care

Home Health Care,” Michael Werzberger, and Rebecca Rosenzweig (collectively, “Defendants”),

offered opt-in Plaintiff Erica Jacob Spencer (“Plaintiff”) to take a judgment against them in this

action pursuant to Federal Rule of Civil Procedure 68 (“Rule 68”) in the amount of Thirty-Five

Thousand Dollars and Zero Cents ($35,000.00), inclusive of all interest, costs, and reasonable

attorneys’ fees; and

       WHEREAS, on January 27, 2020, Plaintiff filed her Notice of Acceptance of this offer; it

is

       HEREBY ORDERED and ADJUDGED that judgment is entered pursuant to Rule 68 in

favor of Plaintiff and against Defendants, jointly and severally, in the total amount of $35,000.00,

allocated as follows: (i) Twenty-three Thousand, Eighty-six Dollars and Six Cents ($23,086.06)

payable directly to Plaintiff as and for “back wages,” “liquidated damages,” and/or any other

available “damages”; (ii) Eleven Thousand, Five Hundred Forty-three Dollars and Three Cents

($11,543.03) payable to counsel for Plaintiff, Borrelli & Associates, P.L.L.C., as and for attorney’s


                                                 1
fees; and (iii) Three Hundred Seventy Dollars and Ninety-one Cents ($370.91) payable to counsel

for Plaintiff, Borrelli & Associates, P.L.L.C., as and for costs.



SO ORDERED, on the 4th day of February, 2020, New York, New York:



                                               ______________________________________
                                               The Honorable Katherine Polk Failla, U.S.D.J.




                                                  2
